NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5396-16T2

IN THE MATTER OF THE ESTATE
OF CHARLOTTE GLUCK,
DECEASED.
________________________________

                Argued September 26, 2018 – Decided March 25, 2019

                Before Judges Nugent and Mawla.

                On appeal from Superior Court of New Jersey,
                Chancery Division, Bergen County, Docket No. P-
                000404-16.

                Lawrence B. Litwin argued the cause for appellant
                Margery Gluck.

                Thomas A. McKinney argued the cause for respondent
                Administrator of the Estate of Charlotte Gluck
                (Waldman, Renda & McKinney, PA, attorneys;
                Thomas A. McKinney, on the brief).

PER CURIAM

       This action involves the Administrator's final accounting for the Estate of

Charlotte Gluck.             Appellant, Margery Gluck, decedent's daughter and a

beneficiary, appeals from two orders. The first order entered final judgment,
allowed certain fees and commissions, and required that the Estate of Charlotte

Gluck be distributed in accordance with a Memorandum of Settlement signed

by appellant, the other beneficiaries, the parties' attorneys, and the mediator.1

The second order denied appellant's motion for attorney's fees. For the reasons

that follow, we affirm.

       Charlotte Gluck died in September 2014, leaving a will in which she

appointed as administrators her children, appellant, Laurie Gluck Zeitman, and

Eric S. Gluck. They renounced. The Bergen County Surrogate appointed David

Waldman the estate's administrator. In November 2016, he filed a "Verified

Complaint for Settlement of Administrators [sic] Final Account and the First

and Final Account." Margery Gluck and Eric S. Gluck filed exceptions.

       The parties agreed to mediate their dispute. They settled the dispute in

May 2017, following mediation. The Memorandum of Settlement provided,

"this Agreement confirms the final resolution of the above matter after

Mediation and is to be considered as binding and final as to the parties whose

names and signature appear below." It further provided, "[t]he Administrator's

commission and the claims of all parties for attorney['s] fees shall be decided by




1
    Charlotte Gluck's daughter, Laurie Gluck Zeitman, represented herself.
                                                                          A-5396-16T2
                                        2
the court." As noted, the parties, their attorneys, and the mediator signed the

Memorandum of Settlement.

      In June 2017, the month following the settlement, appellant's attorney

filed a motion and certification in opposition to the Administrator's Final

Accounting and Commission.       In his certification, the attorney challenged the

Administrator's commission because it was based in part on a valuation of

$348,000 for stock in a co-op apartment.           According to the attorney's

certification, the stock was to be sold for $60,000. The attorney asserted the

Administrator's commission should be reduced by the difference between the

unit's valuation and the unit's sales price. The attorney also contended the

Administrator established the original valuation, that is, the sales price, based

on a realtor's comparative market analysis rather than "an MAI, or another

Appraiser bearing another designation."

      In addition, the attorney argued the Administrator's commission should be

reduced because one of the beneficiaries had lived in the decedent's "Unit" for

twenty months, but the Administrator kept no records to document the duration

of the beneficiary's stay or his obligation to pay rent of $68,638.83. The attorney

alleged that as a result of the lack of documentation, the claim was settled for

$30,000 during mediation.


                                                                           A-5396-16T2
                                        3
      The attorney sought payment of his counsel fees under Rule 4:42-9(a)(3),

which authorizes a fee award, among other cases, if probate is refused or if

probate is granted and the applicant had reasonable cause for contesting a will's

validity. The record suggests the attorney subsequently argued that his counsel

fee should be paid pursuant to Rule 4:42-9(a)(2) out of a fund in court.

      In an oral opinion, the Chancery Division, Probate Part judge denied

appellant's motion, rejected her arguments concerning the reduction of the

Administrator's commission, and also rejected her application for counsel fees.

Appellant filed this appeal from the memorializing orders.

      On appeal, appellant argues:

      POINT I

            THE ADMINISTRATOR ACTED NEGLIGENTLY
            AND BREACHED HIS FIDUCIARY DUTY.
            RESPECTFULLY, THE TRIAL COURT WAS
            INCORRECT.

      POINT II

            PLAINTIFF IS ENTITLED TO REASONABLE
            ATTORNEY FEES.

      We affirm, substantially for the reasons expressed by the Chancery

Division, Probate Part judge in his oral opinion. Appellant's arguments are

based on her attorney's certification.     The allegations in the certification


                                                                           A-5396-16T2
                                       4
concerning the value of the co-op unit and the rent due by one of the other heirs

are unsupported by competent evidence, an expert's opinion, or applicable legal

precedent. These arguments and appellant's arguments concerning attorney's

fees are without sufficient merit to warrant further discussion.        R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                         A-5396-16T2
                                        5